Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


It is noted that claims 1-6 are considered eligible subject matter.  Even if the claims were interpreted as an abstract idea, the claims provide a practical application, i.e. OCR. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication NO. 20100033772 (Borison et al) in view of U.S. Patent NO. 5949906 (Hontani et al).
Regarding claim 6, Borison et al discloses a book electronization method (fig. 4a, 4b) comprising: capturing an image of a book (fig. 4a, item 108-108) and generating 
Borison et al does not disclose expressly in the recognizing, the character is recognized on a basis of a shape of a part of the character, which is generated by connecting the first points with one of the first points as an initial point in a partial region of a character region serving as a region of the two-dimensional page data corresponding to a region where one character is described in the page.   
Hontani et al discloses in the recognizing of a character (figs. 11, 12 and 14), the character is recognized on a basis of a shape of a part of the character (fig 15, col. 13. Lines 8-10), which is generated by connecting the first points with one of the first points as an initial point (fig. 15a) in a partial region of a character region serving as a region of the two-dimensional page data  (fig. 15a, candidate character region) corresponding to a region where one character is described in the page (fig. 15a).  
Borison et al & Hotani et al are combinable because they are from the same field of endeavor, i.e. character recognition.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to consider the characters on the basis of shape and connections.

Therefore, it would have been obvious to combine the method of Borison et al with character recognition of Hotani et al to obtain the invention as specified in claim 6.
Claim 1 is rejected for the same reasons as claim 6.  Thus, the arguments analogous to that presented above for claim 6 are equally applicable to claim 1.  Claim 1 distinguishes from claim 6 only in that claim 1 is an apparatus claim that have parts that carry out the method of claim 6.  Borison et al teaches further this feature, i.e. the system and the parts described on page 1-2 paragraphs 16-17.
Regarding claim 2, Hotani et al discloses the character recognition unit generates the shape of the part of the character by connecting the first points with one of the first points as the initial point in a predetermined region as the partial region (fig. 15a, fig. 14, s122), and in a case where a plurality of candidate characters of the character are obtained on a basis of the generated shape of the part of the character, since many candidate character areas are obtained on the basis of the obtained initial search area of fig. 15a, when a unique point of a candidate character exists in a region other than the predetermined region of the character region (fig. 15a, point outside the region), recognizes the character as the candidate character (fig. 14, s127).  
Regarding claim 3, Hotani et al discloses the character recognition unit generates the shape of the part of the character by connecting the first points with one of the first points as the initial point in a predetermined region as the partial region (fig. 15a, fig. 14, s122), and in a case where the character is not able to be specified on a basis of the generated shape of the part of the character (fig. 14, s128), further connects the first 
Regarding claim 4, Hotani et al discloses a character region size decision unit that decides a size of the character region (fig. 11, s101, col. 10, lines 35-45).
Regarding claim 5, Hotani et al discloses a direction in which the first points are connected is differentiated in accordance with a type of the character, since the type of character dictates how the points are connected as written by the ink data (fig. 15a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO892.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902.  The examiner can normally be reached on M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 5712723859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        2/8/2021